DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bonk et al. (US 4,822,827) in view of Leberfinger et al. (US 2006/0235095).
Regarding Claim 14, Bonk teaches polyurethanes formed from a polyisocyanate and a particular combination of chain extenders including a cycloalkane diol (Abstract).  
The cycloalkane diol is preferably a cyclohexylene diol.  Exemplary cyclohexylene diols include 1,2-, 1,3-, and 1,4-cyclohexanediol (col. 4, lines 29-31, 43-44, and 64-66).  These compounds are recognized in the art as containing two OH groups and having a molecular weight of 116, indicating an OH content of approximately 29.3%.  
The additional chain extender is preferably a difunctional hydroxyl compound (col. 5, lines 13-18).  Particularly preferred diols include 1,4-butanediol and 1,6-hexanediol (col. 5, lines 59-61).  These compounds are recognized in the art as having molecular weights of 90 and 118, respectively, indicating an OH content of approximately 37.7% and 28.8%.  
Although a higher molecular weight polyol may be included, this component is optional and need not be present (col. 2, lines 9-14).  When the higher molecular weight polyol is not present and Bonk’s preferred cycloalkane diol chain extender and additional chain extender are selected, 100 % of the polyol will have an OH content in excess of 25%.  Thus, Bonk’s combination of cycloalkane diol chain extender and additional chain extender read on the claimed component (i) and A1.
Suitable polyisocyanates include aliphatic products such as hexamethylene diisocyanate (HDI) and cycloaliphatic diisocyanates such as methylenebis(cyclohexyl diisocyanate) (also known as hydrogenated methylenediphenyldiisocyanate or HMDI) (col. 6, lines 24-25 and 27-28).  HMDI is a preferred polyisocyanate (col. 7, lines 12-16).  HDI reads on an aliphatic polyisocyanate, while HMDI reads on a cycloaliphatic polyisocyanate.  When either of these products are selected, 100% of Bonk’s polyisocyanate will be aliphatic or cycloaliphatic.  Thus, Bonk’s HDI and/or HDMI read on the claimed component (ii) and polyisocyanate A2.
Bonk’s composition may further comprise an impact modifier (col. 8, lines 63-66).  Suitable impact modifiers include organic polymers such as polyethylene (col. 9, lines 35 and 39).  Although not described as such by Bonk, the instant specification acknowledges that polyethylene is a preferred species of the claimed organic filler (specification at p. 6, last paragraph).  Therefore, Bonk’s polyethylene impact modifier reads on the claimed component (iii) and B1.
The composition can also incorporate various additives such as fiber glass (col. 9, lines 67-68).  Glass fibers read on an inorganic filler.  Bonk does not teach or suggest drying the glass fibers.  Therefore, Bonk’s glass fibers read on the claimed component (iv) and B2.
Bonk’s composition is suggested for use in various automotive applications (col. 10, line 64 - col. 11, line 1).  The composition may be obtained in cellular (i.e. expanded) form.  The cellular compositions can be prepared by methods well recognized in the art, for example by incorporating a blowing agent (col. 10, lines 4-10).  Bonk does not teach expandable microspheres as claimed.
In the same field of endeavor, Leberfinger teaches expandable thermoplastic polyurethanes prepared by mixing the polyurethanes with expandable microspheres (Abstract).  The polyurethanes are used in automotive applications (p. 4, [0050]).  Expandable microspheres are recognized as an alternative to physical blowing agents such as inert liquids (p. 1, [0004]).   The use of Leberfinger’s expandable microspheres as blowing agents leads to a fine, cavity-free foam structure free from depressions which can be produced over a wide range of process conditions.  In addition, Leberfinger’s microspheres minimize the proportion required to achieve a desired density.  This leads to cost savings (p. 2, [0031]-[0032]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Leberfinger’s expandable microspheres as the blowing agent in Bonk’s composition for the benefit of reduced cost and in order to achieve a fine, cavity-free foam structure free from depressions which can be produced over a wide range of process conditions.  Leberfinger’s expandable microspheres read on the claimed component (v). Therefore, modification of Bonk in view of Leberfinger reads on Claim 14.
Regarding Claim 16, as indicated above, Bonk’s polyethylene impact modifier reads on the claimed organic filler B1.  The impact modifier is preferably included in amounts of 5-15 parts by weight per 100 parts polyurethane (col. 9, lines 20-24), equivalent to approximately 4.7-13.0 wt%.  This overlaps the claimed range of at least 5 wt%.
Regarding Claim 20, as indicated above, Bonk teaches polyethylene.
Regarding Claim 21, Bonk teaches forming various articles such as automobile body parts and equipment housings using methods such as reaction injection molding (RIM) and cast molding (col. 10, line 64 - col. 11, line 5).  These articles are generally recognized in the art as having solid surfaces.  Thus, Bonk’s methods read on Claim 21.

Claims 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonk in view of Leberfinger as applied to Claim 14 above, further in view of Thirumal et al. (J. Appl. Polym. Sci., 2010, Vol. 16, p. 2260-2268).
Regarding Claims 15, 18, and 19, Bonk and Leberfinger remain as applied to Claim 14 above.  Bonk suggests the use of additives such as fire retardants.  Bonk’s composition is suggested for use in various automotive and electronic applications calling for resistance to high temperatures (col. 2, lines 63-68).  The cited references do not teach a suitable fire retardant.
Thirumal teaches that polyurethane foams tend to be flammable (p. 2260, Introduction, first paragraph).  Alumina trihydrate (ATH) has a high proportion of water (~34%) and is used as a flame retardant additive and smoke-suppressant filler.  Such inorganic fillers have a desirable combination of low cost, low smoke, and relatively high fire-retardant efficiency (p. 2260, Introduction, second paragraph).  The use of ATH in amounts of 30-100 parts by weight (equivalent to approximately 23-50 wt%) led to improved density and compressive strength (p. 2262, Table II) as well as improved flame retardant properties including limiting oxygen index (LOI), maximum smoke density, smoke density rating, flame spread rate, and char yield (CY) (p. 2266, Table IV).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bonk in view of Leberfinger as applied to Claim 14 above, and further in view of Thirumal to include approximately 23-50 wt% of ATH, as it is recognized in the art as a suitable flame retardant additive for polyurethane foams and results in improved density, improved compressive strength, and improvements across a range of flame retardant properties.  ATH reads on the claimed inorganic filler B2 recited in Claims 14 and 18; the range of 23-50 wt% overlaps the range of at least 25 wt% recited in Claim 15; and the water content of ~34% falls within the range of at least 0.15 wt% recited in Claim 19.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bonk in view of Leberfinger as applied to Claim 14 above, further in view of Mizuno et al. (US 6,268,057; cited in prior Office action).  
Regarding Claim 17, Bonk and Leberfinger remain as applied to Claim 14 above.  Bonk teaches a polyurethane which may be formed by subjecting the reactants described above to reactive injection molding (RIM) (col. 11, lines 1-4).  Suitable isocyanates include hexamethylene diisocyanate (HDI) (col. 6, lines 24-25).  Bonk’s polyurethanes are characterized as having a high flexural modulus (i.e. flexural resistance) (Abstract).  Neither Bonk nor Leberfinger teach a suitable oligomer content.
In the same field of endeavor, Mizuno teaches a polyurethane material comprising HDI trimer and a polyol (Abstract).  The polyurethanes are formed by RIM techniques (col. 1, lines 11-19).  HDI trimers having a ring structure show improved wear resistance (col. 1, lines 35-38).  By limiting the oligomer content to less than 50 wt%, breaking elongation, flexural resistance, and resistance to cracks and breaking are improved (col. 1, lines 45-64).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bonk in view of Leberfinger as applied to Claim 14 above, and further in view of Mizuno to select a HDI trimer having an oligomer content of up to 50 wt% as the isocyanate component for the benefit of improved wear resistance, breaking elongation, flexural resistance, and resistance to cracks and breaking.  The range of up to 50 wt% overlaps the claimed range of at least 5 wt%.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0181779; cited in prior Office action).
Regarding Claims 22 and 24-26, Chen teaches a polyurethane composite (p. 1, [0001]).  The composite is formed by a method which involves providing a formulation comprising a polyol and an isocyanate (p. 1, [0009]).  
Suitable polyols useful in the formulation include polyether polyols (p. 1, [0014]).  The polyether polyols are preferably initiated by glycerin and have a weight average molecular weight (Mw) of less than about 500 (p. 3, [0023]).  One of ordinary skill in the art will recognize that a polyether polyol initiated by glycerin will contain three -OH groups.  The polyether polyols will therefore contain 54 grams of -OH groups per mol.  
Based on the maximum Mw of 500, the polyether polyols described at [0023] will necessarily contain at least 10.8 wt% -OH groups.  This overlaps the claimed range of at least 25 wt%.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).  
The polyether polyol described at [0023] may be present in amounts of up to 100 wt% of the total amount of polyols.  This overlaps the claimed range of at least 80 wt%. Thus, the polyether polyols described at [0023] read on the claimed polyol A1.  
The polyurethane formulation further comprises one or more isocyanates (p. 3, [0025]).  Suitable diisocyanates include hexamethylene diisocyanate (HDI), tetramethylene-1,4-diisocyanate (TMDI), and cyclohexane-1,4-diisocyanate (CHDI) (p. 3, [0026]).  HDI and TMDI read on aliphatic polyisocyanates, while CHDI reads on a cycloaliphatic polyisocyanate.  
It would have been obvious to one of ordinary skill in the art at the time of filing to select any of these species as the sole isocyanate in Chen’s formulation, as they are expressly disclosed as being useful in this capacity.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.  Selection of any of these species reads on the claimed polyisocyanate A2 comprising 100 wt% aliphatic or cycloaliphatic polyisocyanates.
The polyurethane formulation may also include optional additives.  Suitable additives include “inorganic and/or organic fillers” (p. 4, [0034]).  The language employed in [0034] demonstrates that Chen’s formulation may include both inorganic and organic fillers.  Chen does not teach or suggest drying the inorganic filler.  An organic filler reads on the claimed component B1, while an inorganic filler reads on the claimed component B2.  
Alternatively regarding the claimed organic filler B1, Chen teaches the use of organic fibers such as KEVLAR® (p. 3, [0028]).  
Alternatively regarding the claimed inorganic filler B2, Chen teaches the use of inorganic flame retardants such as aluminum trihydroxide (synonymous with alumina trihydrate; ATH) (p. 3, [003]).  Chen does not teach or suggest drying the inorganic flame retardant prior to use.
Chen further teaches a method comprising forming a polyurethane composite formulation by admixing the polyol, isocyanate, fiber, and other additives as described above (p. 4, [0035]).  The formulation is then subjected to a process such as reactive injection molding (p. 4, [0037]).  Reactive injection molding (RIM) is recognized in the art as including a step of filling a reaction mixture into a mold.  The formulation is cured during the RIM process (p. 4, [0037]).  The resulting product is a solid composite (p. 4, [0036]) having a smooth surface (p. 5, [0040]-[0041]).
The solid composite resulting from the method described above reads on the solid surface material of Claims 22 and 26.  The method reads on Claims 24 and 25.
Regarding Claim 23, Chen’s polyurethane composite has a density of 1.1-2.2 g/cm3 (p. 4, [0039]), equivalent to 1,100-2,200 kg/m3.  

Response to Arguments

The Applicant’s arguments with respect to Claims 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Claims 22-26, the only arguments presented against the Chen reference relate to expandable microspheres.  This feature is not recited in the solid surface material of Claims 22-23, the method of Claims 24-25, or the solid surface material of Claim 26.  Therefore, the Applicant’s arguments are not sufficient to overcome the previous rejection of Claims 22-26 under 35 U.S.C. 103 as being unpatentable over Chen.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762